FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                    TENTH CIRCUIT                             February 22, 2011

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

v.                                                            No. 10-1532
                                                  (D.C. Nos. 1:10-CV-00781-MSK and
MIGUEL R. HERNANDEZ,                                     1:08-CR-00250-MSK)
                                                               (D. Colo.)
           Defendant - Appellant.




             ORDER DENYING CERTIFICATE OF APPEALABILITY
                       AND DISMISSING APPEAL


Before O'BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       Miguel R. Hernandez, a federal prisoner appearing pro se,1 seeks a certificate of

appealability (COA). He wants to appeal from the district court’s denial of his 28 U.S.C.

§ 2255 motion to vacate, set aside or correct sentence. Incredibly, he makes no argument

in support of his request. Because he has not “made a substantial showing of the denial

of a constitutional right,” 28 U.S.C. § 2253(c)(2), his request must be denied.

       Hernandez pled guilty to federal drug and firearms charges on December 29, 2008.

On April 2, 2009, judgment entered; he was sentenced to 188 months imprisonment. He



       1
        We liberally construe Hernandez’s pro se filings. See Ledbetter v. City of
Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).
did not appeal.

       On April 6, 2010, Hernandez filed a § 2255 motion arguing: 1) the district court

misapplied the sentencing guidelines in finding him subject to a sentencing enhancement;

and 2) he received ineffective assistance of counsel. The district court denied relief,

rendering a cogent and comprehensive opinion and order, which also, sua sponte,

considered the propriety of a COA and pre-emptively denied one.

       Here, Hernandez submitted an opening brief and application COA on a form

supplied by this court. His application does not present the issues he wishes to pursue on

appeal. It contains no arguments. In fact, it contains nothing more than repeated

references to the attachment – a copy of the motion to vacate, set aside or correct

sentence he filed in the district court. His summary application will be met with equal

brevity.

       Hernandez’s request for a COA is DENIED. This matter is DISMISSED.

                                          Entered by the Court:

                                          Terrence L. O’Brien
                                          United States Circuit Judge




                                            -2-